                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE

  MARK OHMER,                      )
                                   )
           Plaintiff,              )
                                   )
  v.                               )                 No.:   3:19-CV-355-TAV-SKL
                                   )
  COMMISSIONER OF SOCIAL SECURITY, )
                                   )
           Defendant.              )


                                          ORDER

        This Social Security appeal is before the Court on the Report and

  Recommendation (“R&R”) entered by United States Magistrate Judge Susan K. Lee, on

  August 24, 2020 [Doc. 28]. There have been no timely objections to the R&R and

  enough time has passed since the filing of the R&R to treat any objections as having been

  waived. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). In the R&R, the magistrate

  judge recommends that plaintiff’s Motion for Summary Judgment [Doc. 18] be granted in

  part and defendant’s Motion for Summary Judgment [Doc. 23] be denied.

        The Court has carefully reviewed this matter, including the underlying motions,

  and the Court is in agreement with the magistrate judge’s recommendations, which the

  Court adopts and incorporates into its ruling. Accordingly, the Court ACCEPTS IN

  WHOLE the R&R [Doc. 28], and it is ORDERED that plaintiff’s Motion for Summary

  Judgment [Doc. 18] is GRANTED IN PART and defendant’s Motion for Summary

  Judgment [Doc. 23] is DENIED. The Commissioner’s decision denying benefits is

  REVERSED AND REMANDED for further proceedings consistent with the magistrate



Case 3:19-cv-00355-TAV-SKL Document 29 Filed 10/09/20 Page 1 of 2 PageID #: 6685
  judge’s report [Doc. 28]. This action is DISMISSED. The Clerk is DIRECTED to

  CLOSE this case.

        IT IS SO ORDERED.


                               s/ Thomas A. Varlan
                               UNITED STATES DISTRICT JUDGE


  ENTERED AS A JUDGMENT

       s/ John L. Medearis
       CLERK OF COURT




                                       2


Case 3:19-cv-00355-TAV-SKL Document 29 Filed 10/09/20 Page 2 of 2 PageID #: 6686
